



EXHIBIT 10.14

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to SIR KINGWOOD VILLAS, LLC, a Delaware limited
liability company (“Assignee”), that portion of Assignor’s rights and
obligations under and in regard to that certain Real Estate Purchase and Sale
Agreement dated August 23, 2012 (as may have been or may hereafter be amended,
the “Purchase Agreement”), by and among TEL-LA Villas Kingwood, LLC, TEL-LA
Champion Forest, LLC, TEL-LA Carrington Huffmeister, LLC, TEL-LA Villas
Huffmeister, LLC, TEL-LA Riata Ranch, LLC and TEL-LA Carrington Place
Apartments, LLC, each a Delaware limited liability company, and Assignor for the
purchase and sale of that certain portfolio of real properties located in the
Houston, Texas area (“Portfolio”).


Pursuant to Article 10 of the Purchase Agreement, Assignee hereby agrees to and
shall assume, perform and be fully responsible for the performance of all of the
obligations of Assignor under the Purchase Agreement only as and to the extent
relating solely to that portion of the Portfolio commonly known as the Villas of
Kingwood, as more particularly described in Exhibit A attached hereto (the
“Assigned Property”). Assignor’s assumption of the obligations under the
Purchase Agreement relating to the Assigned Property will be completely several
(and not joint) from all obligations under the Purchase Agreement relating to
any other property in the Portfolio, and Assignee shall have no liability or
obligation of any nature under the Purchase Agreement with respect to any
property in the Portfolio other than the Assigned Property, or otherwise under
the Purchase Agreement. Nothing contained herein, however, shall release
Assignor from the obligations of Assignor or Assignee to perform in accordance
with the terms of the Purchase Agreement. Assignor and Assignee shall be jointly
and severally liable for all of the representations, warranties, indemnities,
waivers, releases and other obligations and undertakings set forth the Purchase
Agreement only as and to the extent relating to the Assigned Property.


All of the provisions, covenants and agreements contained in this Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment, and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEAR ON FOLLOWING PAGE)











--------------------------------------------------------------------------------



WITNESS THE EXECUTION HEREOF, as of this 4 day of October, 2013.




ASSIGNOR:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


                        
By:
/s/ Dinesh Davar
Name:
Dinesh Davar
Its:
Chief Financial Officer


                    
ASSIGNEE:


SIR KINGWOOD VILLAS, LLC, a Delaware
Limited liability company


By:    Steadfast Income Advisor, LLC, a Delaware
limited liability company, its Manager


                            
By:
/s/ Kevin J. Keating
Name:
Kevin J. Keating
Its:
Chief Accounting Officer






--------------------------------------------------------------------------------




EXHIBIT A


ASSIGNED PROPERTY


Villas at Kingwood:


Real property in the City of Kingwood, County of Montgomery, State of Texas,
described as follows:


Villas at Kingwood Place, according to the Map or Plat thereof recorded in
Cabinet Z, Sheet 883, of the Map Records of Montgomery County, Texas, containing
25.018 acres.



